DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/20201 has been entered.
 
Status of Claims
The following is an office action in response to the communication filed 1/26/2021.  
Claim(s) 1, 5, 13, 20, 23, 24 have been amended.
Claim 22 and 25 have been cancelled.
Claim(s) 3, 11, 15, 19 and 21 have been previously cancelled.
Claims 26 and 27 have been added.
Claims 1-2, 4-10, 12-14, 16-18, 20, 23-24 and 26-27 are currently pending and have been examined.  

Priority
The applicant’s claim for benefit of Patent Application Serial No. 14/821,533 filed 8/7/2015 has been received and acknowledged.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and associated arguments, filed 1/26/2021, with respect to the objection to the claims have been fully considered and are persuasive.  The objection to the claims has been withdrawn. 
Applicant’s amendments and associated arguments, filed 1/26/2021, with respect to the rejection of the claims under 35 U.S.C. §103 have been considered but not persuasive.
With respect to claim 1, Applicant argues that the references of record do not disclose, teach or suggest the subject matter of the amendment “wherein the receiving the user selection, the determining the object placement position, the dynamically positioning, and the causing presentation of the virtual facility with the dynamically positioned second user interaction object occurs in real time during a single interaction session with the virtual facility.” Examiner respectfully disagrees.
	Abraham discloses the personalization data 132 can include, but is not limited to, shopper 150 purchases, shopper 150 returns, shopper 150 navigation, etc.( Abraham [0026]) (i.e. receiving the user selection), the layout can be modified with the application of personalization data (e.g., purchases, returns, etc.) collected from a shopper (Abraham [0013]), the virtual store 122 layout 114 can be customized to accommodate shopper 150 behavior (Abraham, [0027]) (i.e. the determining the object placement position, the dynamically positioning),  that personalized data 132 can be analyzed by engine 120 to determine relevant customizations to layout 112, wherein, for example, Item B can be associated with a personalization 116 which can move item B from Aisle B to Aisle A (Abraham [0026] FIG. 1), the virtual store can be rendered and presented to the shopper (Abraham [0036]) and that the method can be performed in real-time or near real-time (Abraham [0037]) (i.e. the causing presentation of the virtual facility with the dynamically positioned second user interaction object in real time).
Abraham does recite that the method can be performed in real time (Abraham [0037], which strongly suggests that the functions occur during a single interaction session.
Aguera and Arcas discloses if the user enters a first room and places a product in a cart and chooses to travel to a second room, then when rendering the second room an inference can be drawn about similar items to the placed product (Aguera y Arcas [0026]) and that generation and rendering of a 
	With respect to Applicant’s arguments regarding claims 13 and 20, see the response to arguments above.
With respect to Applicant arguments regarding claims 2, 4-10, 12, 14, 16-18, 23, 24, 26, and 27, which depend from base claims 1, 13, or 20, see the response to arguments above.
With respect to claim 23, Applicant further argues that Abraham and Aquera y Arcas fails to describe that a second interaction object is dynamically positioned proximate a position of a first interaction object responsive to a user selection of the first user interaction object and before any subsequent user action is received.  Examiner respectfully disagrees.  As recited, the positioning must occur before “any” subsequent action, not “all” subsequent actions.  Though multiple actions may occur, as long as the positioning occurs before any of the one or more subsequent actions (e.g. moving into a second room, as is the case in Aguera y Arcas), then it occurs before “any” subsequent action. 
With respect to claim 24, Applicant argues that neither Abraham or Bromenshenkel describe that the dynamic positioning of the second interaction object occurs responsive to and immediately following the user selection of the first interaction session.  Examiner respectfully disagrees. 
As noted by Applicant, Bromenshenkel discloses that a triggering event may cause presentation of virtual objects, wherein the “triggering event may be an action or movement performed by the user” (Bromenshenkel, [0043]). Furthermore, Applicant’s assertion that Bromenshenkel limits the actions that trigger the presentation of the virtual store to “opening the door of a virtual store, movement of an avatar into the store, movement of an avatar across a checkpoint or threshold, a user’s presence in a given location in the store, and an avatar’s presence in the store (Bromenshenkel, [0043])” is inaccurate as each of those actions identified in paragraph 0043 are merely exemplary and thus non-limiting. 
Bromenshenkel discloses that a triggering event may cause presentation of virtual objects, wherein the “triggering event may be an action or movement performed by the user” (Bromenshenkel, [0043]), that user actions can include an avatar picking up an item (Bromenshenkel [0016]) and that the 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claim recites “wherein the determined object placement position proximate the first position in the virtual facility is within a distance threshold of the user.”  However, the specification recites the following with respect to a threshold distance of the avatar:
“[0070]     In some embodiments, the arrangement module 260 may receive as input the set of purchased items of the user (e.g., purchase history) and the set of user interaction objects proximate to the user avatar. For example, the arrangement module 260 may receive item numbers for the set of purchased items and the set of user interaction objects within twenty feet of the user avatar or within the same section of products in which the avatar is currently located.  The arrangement module 260 may perform a lookup or database query of a database (e.g., database 126) containing items by item numbers and containing relationships among the items, such as related purchases, related components, and other relationships capable of being represented in a relational database. The database query is formulated to 
In the specification, the determination of the threshold distance of the avatar is in the identification of items in order to make relationship determinations.  However, the recited distance threshold (twenty feet of the user avatar) is not applied to the determined object placement position.


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, 10, 12, 13, 14, 17, 20, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. Publication No. 2013/0317950 A1) in view of Aguera y Arcas et al. (U.S. Publication No. 2010/0241525 A1).

Claims 1, 13 and 20:  Abraham discloses customizing a three dimensional virtual store based on user shopping behavior.  Abraham discloses a computer-implemented method comprising: generating a virtual facility comprising a plurality of user interaction objects (Abraham, [0023]: a retail store 160 planogram 162 for generating virtual store 110 layout 112, wherein planogram 162 can be a visual representation of a store 110 products and/or services; Abraham, [0023]-[0025]: planogram and layout can identify items, item location, and associated inventory information; Abraham, [0022], fig. 1: the display of items in three dimensional virtual store); receiving a user selection of a first user interaction object of the plurality of user interaction objects that is positioned at a first position in the virtual facility (Abraham [0013] a shopper purchases coffee and creamer each time they shop; Abraham, [0022]: users navigating the store and interacting with items within the three dimensional virtual store; Abraham [0026] personalization data 132 can include, but is not limited to, shopper 150 purchases, shopper 150 returns, shopper 150 navigation, etc. [see also Abraham [0013] the layout of the virtual store is dependent on the planogram; Abraham [0023] Planogram 162 can include, but is not limited to, item location information (e.g., aisle location, shelf number), etc.]); responsive to the user selection of the first user interaction object that is positioned at the first position in the virtual facility (Abraham [0013] the layout can be modified with the application of personalization data (e.g., purchases, returns, etc.) collected from a shopper; Abraham, [0027]: virtual store 122 layout 114 can be customized to accommodate shopper 150 behavior): determining an object placement position that is proximate the first position in the virtual facility for a second user interaction object of the plurality of user interaction objects; dynamically positioning the second user interaction object at the determined object placement position proximate the first position in the virtual facility (Abraham, [0025]: layout 112 can include item 146 (e.g., Item B) location within the store 110 (e.g., Aisle B) and within the aisle shelf (e.g., second shelf); Abraham [0026] FIG. 1 Personalized data 132 can be analyzed by engine 120 to determine relevant customizations to layout ; and causing presentation of the virtual facility with the dynamically positioned second user interaction object at the determined object placement position proximate the first position in the virtual facility (Abraham [0036] the virtual store can be rendered and presented to the shopper.; Abraham [0037] the method can be performed in real-time or near real-time [Examiner note:  In Abraham, the coffee is the first user interaction object positioned at the first position and the creamer teaches the second user interaction object that is placed proximate to the first position]), wherein the receiving the user selection (Abraham [0026] personalization data 132 can include, but is not limited to, shopper 150 purchases, shopper 150 returns, shopper 150 navigation, etc.), the determining the object placement position, the dynamically positioning (Abraham [0013] the layout can be modified with the application of personalization data (e.g., purchases, returns, etc.) collected from a shopper; Abraham, [0027]: virtual store 122 layout 114 can be customized to accommodate shopper 150 behavior), and the causing presentation of the virtual facility with the dynamically positioned second user interaction object occurs in real time (Abraham [0026] FIG. 1 Personalized data 132 can be analyzed by engine 120 to determine relevant customizations to layout 112, wherein, for example, Item B can be associated with a personalization 116 which can move item B from Aisle B to Aisle A; Abraham [0036] the virtual store can be rendered and presented to the shopper.; Abraham [0037] the method can be performed in real-time or near real-time).
Abraham discloses that the method can occur in real time (Abraham [0037] the method can be performed in real-time), which strongly suggests that each of these functions can be performed during a single interaction session.
Aguera y Arcas discloses an immersive virtual environment. Aguera and Arcas more clearly discloses that the causing presentation of the virtual facility with the dynamically positioned second user interaction object occurs in real time during a single interaction session with the virtual facility (Aguera y Arcas [0026] if the user enters a first room and places a product in a cart and chooses to travel to a second room, then when rendering the second room an inference can be drawn about similar items to 
Abraham and Aguera y Arcas are each directed towards the generation of virtual environments including an arrangement of objects. Therefore, one of ordinary skill in the art would have recognized that applying the known technique of Aguera y Arcas to Abraham would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Aguera y Arcas to the teaching of Abraham would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate object placements within a virtual worlds based on user interactions with virtual objects. Further, applying personalized object placement within a continuous session to Abraham, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient display of objects in a virtual world.
One of ordinary skill in the art would have been motivated to do so because there are limitations with online shopping, which does not allow a user to fully examine merchandise and, thus, a shopper is not able to appreciate the goods fully, is limited in an ability to view merchandise, and can lose aspects experienced during traditional shopping (Aguera y Arcas, [0004]).
With respect to claim 1, Abraham further discloses a computer-implemented method (Abraham [0004]).
With respect to claim 13, Abraham further discloses a system, comprising: at least a memory and a processor to perform operations (Abraham [0019] [0051])
With respect to claim 20, Abraham further discloses one or more machine-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors of a computing device, perform operations (Abraham [0014]-[0020])
Claims 2 and 14:  Continuing from claims 1 and 13, Abraham discloses further comprising detecting movement of a user through the virtual facility (Abraham, [0022]: users navigating the store and interacting with items within the three dimensional virtual store; Abraham [0026] personalization data and wherein the object placement position in the virtual facility is based at least in part on the detected movement of a user through the virtual facility (Abraham [0027] based on navigation 149 trail created by avatar 148 in a previous e-commerce session, store 122 aisles can be customized (e.g. store 122 aisles can be arranged to present favorite items more prominently in layout 114 than in layout 112)).
Claims 10 and 17: Continuing from claims 1 and 13, Abraham further discloses wherein the second user interaction object is selected based on a relationship between the second user interaction object and the first user interaction object (Abraham, [0025]: layout 112 can include item 146 (e.g., Item B) location within the store 110 (e.g., Aisle B) and within the aisle shelf (e.g., second shelf); Abraham [0026] FIG. 1 Personalized data 132 can be analyzed by engine 120 to determine relevant customizations to layout 112, wherein, for example, Item B can be associated with a personalization 116 which can move item B from Aisle B to Aisle A; Abraham [0013] For example, if a shopper purchases coffee and creamer each time they shop, the layout of the virtual store can be configured to place the creamer next to the coffee)
Claim 12: Continuing from claim 10, Abraham further discloses wherein the relationship between the first user interaction object and the second user interaction object indicates that the second user interaction object is commonly purchased with the first user interaction object (Abraham, [0025]: layout 112 can include item 146 (e.g., Item B) location within the store 110 (e.g., Aisle B) and within the aisle shelf (e.g., second shelf); Abraham [0026] FIG. 1 Personalized data 132 can be analyzed by engine 120 to determine relevant customizations to layout 112, wherein, for example, Item B can be associated with a personalization 116 which can move item B from Aisle B to Aisle A; Abraham [0013] For example, if a shopper purchases coffee and creamer each time they shop, the layout of the virtual store can be configured to place the creamer next to the coffee).
Claim 23: Continuing from claim 1, Abraham further discloses wherein the causing presentation of the virtual facility with the dynamically positioned second user interaction object at the determined object placement position proximate the first position in the virtual facility occurs responsive to the user selection of the first user interaction object that is positioned at the first position in the virtual facility (Abraham, [0025]: layout 112 can include item 146 (e.g., Item B) location within the store 110 (e.g., Aisle B) and within the aisle shelf (e.g., second shelf); Abraham [0026] FIG. 1 Personalized data 132 can be analyzed by engine 120 to determine relevant customizations to layout 112, wherein, for example, Item B can be associated with a personalization 116 which can move item B from Aisle B to Aisle A; Abraham [0013] For example, if a shopper purchases coffee and creamer each time they shop, the layout of the virtual store can be configured to place the creamer next to the coffee [Abraham, [0023]-[0025]: planogram and layout can identify items, item location, and associated inventory information]) 
Abraham also discloses that the method can occur in “real time” (Abraham [0037]), which strongly suggests that the presentation of second user interaction object at the determined object placement position could occur prior to any subsequent user action.
Aguera y Arcas discloses that presentation of second user interaction object at the determined object placement position occurs before any subsequent user action is received (Aguera y Arcas [0026] if the user enters a first room and places a product in a cart and chooses to travel to a second room, then when rendering the second room an inference can be drawn about similar items to the placed product; Aguera y Arcas [0026] generation and rendering of a virtual environment can occur in real time. Therefore, when a user decides a room should be entered, rendering can occur tailored to a shopping experience to the user) [Examiner note:  In Aguera y Arcas, the rendering occurs before the user enters a room (i.e. one of the many actions subsequent to the user selection)]
Abraham and Aguera y Arcas are each directed towards the generation of virtual environments including an arrangement of objects. Therefore, one of ordinary skill in the art would have recognized that applying the known technique of Aguera y Arcas to Abraham would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Aguera y Arcas to the teaching of Abraham would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate object placements within a virtual worlds based on user interactions with virtual objects. Further, applying personalized object 
One of ordinary skill in the art would have been motivated to do so because there are limitations with online shopping, which does not allow a user to fully examine merchandise and, thus, a shopper is not able to appreciate the goods fully, is limited in an ability to view merchandise, and can lose aspects experienced during traditional shopping (Aguera y Arcas, [0004]).
Examiner notes that “before any subsequent user action” can be interpreted to happen before any subsequent user action.
Claim 27
Continuing from claim 1, Abraham further discloses wherein the user selection of the first interactive object occurs within a section of the virtual facility that includes user interaction objects that are similar to the first user interaction object, and wherein the determined object placement position proximate the first position in the virtual facility is within the section of the virtual facility that includes the user interaction objects that are similar to the first user interaction object (Abraham, [0025]: layout 112 can include item 146 (e.g., Item B) location within the store 110 (e.g., Aisle B) and within the aisle shelf (e.g., second shelf); Abraham [0026] FIG. 1 Personalized data 132 can be analyzed by engine 120 to determine relevant customizations to layout 112, wherein, for example, Item B can be associated with a personalization 116 which can move item B from Aisle B to Aisle A; Abraham [0027] personalized layout 114 can include a "favorites" aisle which can include shopper 150 favorite items (e.g., cereals, coffee, cookies); Abraham [0013] if a shopper purchases coffee and creamer each time they shop, the layout of the virtual store can be configured to place the creamer next to the coffee).

Claim(s) 4, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. Publication No. 2013/0317950 A1) in view of Aguera y Arcas et al. (U.S. Publication No. 2010/0241525 A1) and further in view of Bromenshenkel et al. (U.S. Publication No. 2010/0198653 A1).
Claims 4 and 16: Continuing from claims 1 and 13, Abraham discloses item B can be moved to Aisle A, which, in Figure 1, based on the location of the avatar relative to the object placement position, suggest that item B is moved to an item placement position within a line of sight of the user.  
Bromenshenkel more explicitly discloses wherein the object placement position is within a line of sight of a user in the virtual facility (Bromenshenkel, [0025]: displaying content from the virtual world determined from the user's line of sight at any given time; Bromenshenkel, [0029]: the placement module 128 may analyze avatar characteristics, previous behavior, viewport/display characteristics, object characteristics, and/or location characteristics; Bromenshenkel, [0029]: the placement module 128 may then determine degrees of visibility of virtual objects 132 in various locations within a virtual space with respect to a given user (and corresponding avatar); Bromenshenkel, [0031]-[0032], FIGS. 3A-3B: examples of determining degrees of visibility of various locations based on avatar characteristics, wherein the view zone includes shelf area that is located approximately the same eye level as the respective avatar; Bromenshenkel [0030]: the placement module 128 may assign virtual objects 132 to the various locations according to the visibility of each location and the relative priority of presentation for each virtual object 132; Bromenshenkel [0032]: the placement module 128 may determine that shelf area 340 will have a highest degree of visibility, and may thus assign higher-priority virtual objects 132 to shelf area 340).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to consider line of sight, as taught by Bromenshenkel, in the object placement determination of Abraham and Aguera y Arcas, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to utilize positions that are most likely to result in a sale to the user (Bromenshenkel, abstract).
Claim 18: Continuing from claim 17, Abraham further discloses wherein the relationship between the first user interaction object and the second user interaction object indicates that the second user interaction object is [associated with] the first user interaction object (Abraham, [0025]: layout 112 can include item 146 (e.g., Item B) location within the store 110 (e.g., Aisle B) and within the aisle shelf (e.g., second shelf); Abraham [0026] FIG. 1 Personalized data 132 can be analyzed by engine 120 to determine relevant customizations to layout 112, wherein, for example, Item B can be associated with a personalization 116 which can move item B from Aisle B to Aisle A; Abraham [0013] For example, if a shopper purchases coffee and creamer each time they shop, the layout of the virtual store can be configured to place the creamer next to the coffee]).
While Abraham discloses a relationship between the first user interaction object and the second user interaction object, it does not disclose that the second interaction object may be a component of the fist interaction object.
Bromenshenkel discloses that the second user interaction object may be a component of the first user interaction object (Bromenshenkel [0038] in the case that the user interacts with multiple virtual objects 132 in the same instance (e.g., the user purchases an object and related accessories), multiple data records may be created in the interaction index 125, including data describing the relationship between the multiple virtual objects 132).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the item relationships of Bromenshenkel for the item relationships of Abraham.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim(s) 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. Publication No. 2013/0317950 A1) in view of Aguera y Arcas et al. (U.S. Publication No. 2010/0241525 A1) in view of Bromenshenkel et al. (U.S. Publication No. 2010/0198653 A1) in view of Burns et al. (U.S. Pub. No. 2016/0025981 A1)
Claim 5:  Continuing from claim 4, Abraham discloses Item B can be moved to Aisle A, which, in Figure 1, suggest that item B is moved to an item placement position within a line of sight of the user.  
Bromenshenkel further discloses wherein positioning the second user interaction object within the line of sight of the user causes the second user interaction object to be displayed to the user in the virtual facility  (Bromenshenkel, [0025]: displaying content from the virtual world determined from the user's line of sight at any given time; Bromenshenkel, [0029]: the placement module 128 may analyze avatar characteristics, previous behavior, viewport/display characteristics, object characteristics, and/or location characteristics; Bromenshenkel, [0029]: the placement module 128 may then determine degrees of visibility of virtual objects 132 in various locations within a virtual space with respect to a given user (and corresponding avatar); Bromenshenkel, [0031]-[0032], FIGS. 3A-3B: examples of determining degrees of visibility of various locations based on avatar characteristics, wherein the view zone includes shelf area that is located approximately the same eye level as the respective avatar; Bromenshenkel [0030]: the placement module 128 may assign virtual objects 132 to the various locations according to the visibility of each location and the relative priority of presentation for each virtual object 132; Bromenshenkel [0032]: the placement module 128 may determine that shelf area 340 will have a highest degree of visibility, and may thus assign higher-priority virtual objects 132 to shelf area 340). 
Abraham, Aguera y Arcas and Bromenshenkel are each directed towards the generation of virtual environments including an arrangement of objects. Therefore, one of ordinary skill in the art would have recognized that applying the known technique of Bromenshenkel to Abraham and Aguera y Arcas would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bromenshenkel to the teaching of Abraham and Aguera y Arcas would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate object placements within a virtual worlds based on user interactions with virtual objects. Further, applying line of sight considerations to the determination of an object placement position of Abraham and Aguera y Arcas would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient display of objects in a virtual world.

Burns discloses the smart placement of virtual objects to stay in the field of view of a virtual display.  Burns discloses that a user interaction object can be displayed to the user in the virtual facility during a 360 degree turn (Burns [0025] virtual objects that are being introduced into the virtual reality environment that will appear outside the user's field of view; Burns [0027] introducing the new virtual object 405 when the user is looking down, such that it is outside the field of view 110 since its intended placement is in a part of the virtual world that can be seen when looking forward; Burns [0035] When a virtual object is newly introduced into the virtual reality environment, the new object and its original location may have a contextual association with some other object or aspect of the virtual reality environment; Burns [0035] rather than introduce the new virtual object fully into the user's current field of view, it may be more optimal to render the object fully only when the user's head is positioned and/or oriented within some threshold range [see also Burns [0024] techniques may be adapted for use with various types of virtual objects]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the introduction of virtual objects based on additional line of sight considerations, as taught by Burns, in the system of Abraham, Aguera y Arcas and Bromenshenkel, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to support a more optimal interaction and user experience (Burns abstract).

Claim 7: Continuing from claim 1, Abraham further discloses determining an object an placement position …when the first user interaction object is selected (Abraham [0013] the layout can be modified with the application of personalization data (e.g., purchases, returns, etc.) collected from a shopper; Abraham, [0025]: layout 112 can include item 146 (e.g., Item B) location within the store 110 (e.g., Aisle B) and within the aisle shelf (e.g., second shelf); Abraham [0026] FIG. 1 Personalized data .
Abraham discloses the determination of an object placement position, and in Figure 1, suggests, but does not explicitly state that item B is moved to an item placement position based on a field of view of the user.
Bromenshenkel discloses wherein the determined object placement position [considers] a current field of view of the user (Bromenshenkel, [0025]: displaying content from the virtual world determined from the user's line of sight at any given time; Bromenshenkel, [0029]: the placement module 128 may analyze avatar characteristics, previous behavior, viewport/display characteristics, object characteristics, and/or location characteristics; Bromenshenkel, [0029]: the placement module 128 may then determine degrees of visibility of virtual objects 132 in various locations within a virtual space with respect to a given user (and corresponding avatar); Bromenshenkel, [0031]-[0032], FIGS. 3A-3B: examples of determining degrees of visibility of various locations based on avatar characteristics, wherein the view zone includes shelf area that is located approximately the same eye level as the respective avatar; Bromenshenkel [0030]: the placement module 128 may assign virtual objects 132 to the various locations according to the visibility of each location and the relative priority of presentation for each virtual object 132; Bromenshenkel [0032]: the placement module 128 may determine that shelf area 340 will have a highest degree of visibility, and may thus assign higher-priority virtual objects 132 to shelf area 340); Bromenshenkel [0043] detecting a triggering event to present virtual objects to a user of the virtual world, wherein the triggering event may be an action or movement performed by the user (e.g. performance of an action)).
Abraham, Aguera y Arcas and Bromenshenkel are each directed towards the generation of virtual environments including an arrangement of objects. Therefore, one of ordinary skill in the art would have recognized that applying the known technique of Bromenshenkel to Abraham and Aguera y Arcas would have yielded predictable results and resulted in an improved system. It would have been recognized that 
Bromenshenkel discloses consideration of field of view in the placement of objects (Bromenshenkel, [0029]-[0032] FIGS. 3A-3B), and object placement positions outside a field of view (Bromenshenkel, FIGS. 3A-3B), which strongly suggests that an object placement position could be outside a field of view
Burns discloses wherein the determined object placement position is outside of a current field of view of the user (Burns [0025] virtual objects that are being introduced into the virtual reality environment that will appear outside the user's field of view; Burns [0027] introducing the new virtual object 405 when the user is looking down, such that it is outside the field of view 110 since its intended placement is in a part of the virtual world that can be seen when looking forward; Burns [0035] When a virtual object is newly introduced into the virtual reality environment, the new object and its original location may have a contextual association with some other object or aspect of the virtual reality environment; Burns [0035] rather than introduce the new virtual object fully into the user's current field of view, it may be more optimal to render the object fully only when the user's head is positioned and/or oriented within some threshold range [see also Burns [0024] techniques may be adapted for use with various types of virtual objects]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the introduction of virtual objects based on additional line of sight considerations, as taught by Burns, in the system of Abraham, Aguera y Arcas and Bromenshenkel, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to support a more optimal interaction and user experience (Burns abstract).

Claim 8: Continuing from claim 7, Abraham further discloses displaying the second user interaction object at the determined object placement position (Abraham, [0025]: layout 112 can include item 146 (e.g., Item B) location within the store 110 (e.g., Aisle B) and within the aisle shelf (e.g., second shelf); Abraham [0026] FIG. 1 Personalized data 132 can be analyzed by engine 120 to determine relevant customizations to layout 112, wherein, for example, Item B can be associated with a personalization 116 which can move item B from Aisle B to Aisle A [see also Abraham [0013] For example, if a shopper purchases coffee and creamer each time they shop, the layout of the virtual store can be configured to place the creamer next to the coffee]; Abraham [0036] the virtual store can be rendered and presented to the shopper;  Abraham [0037] the method can be performed in real-time or near real-time)
Abraham discloses the determination of an object placement position, that the store can be customized based on user movement (Abraham [0027]), and in Figure 1, suggests, but does not explicitly state that item B is moved to an item placement position based on a field of view of the user.
Bromenshenkel more explicitly discloses displaying the second user interaction object at the determined object placement position within a field of view of the user responsive to the user moving through the virtual facility (Bromenshenkel, [0025]: displaying content from the virtual world determined from the user's line of sight at any given time; Bromenshenkel, [0029]: the placement module 128 may then determine degrees of visibility of virtual objects 132 in various locations within a virtual space with respect to a given user (and corresponding avatar); Bromenshenkel [0030]: the placement module 128 may assign virtual objects 132 to the various locations according to the visibility of each location and the relative priority of presentation for each virtual object 132; Bromenshenkel [0032]: the placement module 128 may determine that shelf area 340 will have a highest degree of visibility, and may thus assign higher-priority virtual objects 132 to shelf area 340;  Bromenshenkel [0043] detecting a triggering event to present virtual objects to a user of the virtual world, wherein the triggering event may be an action or movement performed by the user (e.g. performance of an action, such as movement across a threshold)).
Abraham, Aguera y Arcas and Bromenshenkel are each directed towards the generation of virtual environments including an arrangement of objects. Therefore, one of ordinary skill in the art would have 
Bromenshenkel discloses consideration of field of view in the placement of objects (Bromenshenkel, [0029]-[0032] FIGS. 3A-3B), and object placement positions in different fields of view (Bromenshenkel, FIGS. 3A-3B), which strongly suggests that an object placement position could be within a new field of view.
Burns more explicitly discloses displaying the second user interaction object at the determined object placement position within a new field of view of the user responsive to the user moving through the virtual facility (Burns [0025] virtual objects that are being introduced into the virtual reality environment that will appear outside the user's field of view; Burns [0027] introducing the new virtual object 405 when the user is looking down, such that it is outside the field of view 110 since its intended placement is in a part of the virtual world that can be seen when looking forward; Burns [0035] When a virtual object is newly introduced into the virtual reality environment, the new object and its original location may have a contextual association with some other object or aspect of the virtual reality environment; Burns [0035] rather than introduce the new virtual object fully into the user's current field of view, it may be more optimal to render the object fully only when the user's head is positioned and/or oriented within some threshold range [see also Burns [0024] techniques may be adapted for use with various types of virtual objects]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the introduction of virtual objects based on additional field of view considerations, as taught by Burns, in the system of Abraham, Aguera y Arcas and Bromenshenkel, since the claimed invention is just .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. Publication No. 2013/0317950 A1) in view of Aguera y Arcas et al. (U.S. Publication No. 2010/0241525 A1) and further in view of Soon-Shiong (U.S. Pub. No. 2014/0129393 A1)
Claim 6: Continuing from claim 1, Abraham further discloses dynamically positioning the second user interaction object … at the determined object placement position in the virtual facility (Abraham, [0025]: layout 112 can include item 146 (e.g., Item B) location within the store 110 (e.g., Aisle B) and within the aisle shelf (e.g., second shelf); Abraham [0026] FIG. 1 Personalized data 132 can be analyzed by engine 120 to determine relevant customizations to layout 112, wherein, for example, Item B can be associated with a personalization 116 which can move item B from Aisle B to Aisle A [see also Abraham [0013] For example, if a shopper purchases coffee and creamer each time they shop, the layout of the virtual store can be configured to place the creamer next to the coffee]; Abraham [0036] the virtual store can be rendered and presented to the shopper;  Abraham [0037] the method can be performed in real-time or near real-time).
Abraham discloses the position of the object, and in Figure 1, strongly suggests that Item B does replace an object previously positioned at the determined object placement position (Abraham, Figure 1, personalization layout table).
Soon-Shiong more explicitly discloses wherein the dynamically positioning the second user interaction object causes the second user interaction object to replace a third user interaction object that was previously positioned at the determined object placement position in the virtual facility (Soon-Shiong [0015] a dynamic planogram can be configured to move, delete, replace, or otherwise modify 1, 5, 10, 100, or even 1000 or more representations upon triggering of an event or 
Abraham, Aguera y Arcas and Soon-Shiong each recite the repositioning of objects in a planogram.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the repositioning and replacement of items, as taught by Soon-Shiong, in the system of Abraham and Aguera y Arcas, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because there is still a need for improved apparatuses, systems, and methods for providing interactive virtual marketplaces (Soon-Shiong [0009]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. Publication No. 2013/0317950 A1) in view of Aguera y Arcas et al. (U.S. Publication No. 2010/0241525 A1) and further in view of Crow (U.S. Publication No. 2016/0371768 A1).
Claim 9: Continuing from claim 1, Abraham further discloses wherein the user selection of the first user interaction object corresponds to [purchasing] the first user interaction object (Abraham [0013] the layout can be modified with the application of personalization data (e.g., purchases, returns, etc.) collected from a shopper; Abraham [0026] a virtual store 110 layout 112 can be personalized utilizing personalization data 132 stored in data store 130; Abraham, [0027]: virtual store 122 layout 114 can be customized to accommodate shopper 150 behavior). 
While Abraham discloses the user selection of the fist user interaction object, it does not explicitly recite that the user selection includes placing the user interaction into a shopping cart. 
Crow discloses that the user selection of the first user interaction object corresponds to placing the first user interaction object into a shopping cart (Crow [0058] The online system 140 generates 502 a virtual store including a plurality of objects for display to a user via the virtual world; Crow 
Abraham and Crow each recite the repositioning of objects based on detected user activity.  Therefore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the selection type of Crow for the selection type of Abraham. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
One of ordinary skill in the art would have been motivated to do so because customizing the virtual store presented to a target user of the online system based on information associated with the user by the online system acts to increase user interaction with the virtual store (Crow [0004]).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. Publication No. 2013/0317950 A1) in view of Aguera y Arcas et al. (U.S. Publication No. 2010/0241525 A1) in view of Bromenshenkel et al. (U.S. Publication No. 2010/0198653 A1) in view of Crow (U.S. Publication No. 2016/0371768 A1).
Claim 24:  Continuing from claim 1, Abraham further discloses wherein the causing presentation of the virtual facility with the dynamically positioned second user interaction object at the determined object placement position proximate the first position in the virtual facility occurs following the user selection of the first user interaction object that is positioned at the first position in the virtual facility (Abraham, [0025]: layout 112 can include item 146 (e.g., Item B) location within the store 110 (e.g., Aisle B) and within the aisle shelf (e.g., second shelf); Abraham [0026] FIG. 1 Personalized 
Abraham also discloses that the method can occur in “real time” (Abraham [0037]), which strongly suggests that the presentation of the dynamically positioned second user interaction object occurs immediately following the user selection of the first user interaction object.
Bromenshenkel discloses that that the presentation of the dynamically positioned second user interaction object occurs responsive to and immediately following the user selection of the first user interaction object (Bromenshenkel [0036] the placement module 128 may assign virtual objects 132 to locations of the virtual world 130 based on user preferences for interactions with virtual objects 132 [see also Bromenshenkel [0048] scores may be calculated for the available locations, wherein each score may be based on one or more of the characteristics and preferences determined at steps 520, 530, 540, and 550 (i.e. based on interactions with virtual objects) and each score may represent the relative likelihood that assigning a virtual object to a given location will result in a desired interaction with the current user]; Bromenshenkel [0043] detecting a triggering event to present virtual objects to a user of the virtual world, wherein the triggering event may be an action or movement performed by the user [see also Bromenshenkel [0016] avartars may pick an item up an object] [EXAMINER NOTE:  In Bromenshenkel, picking up an object is performance of an action)]; Bromenshenkel [0043] the triggering event results in the presentation of virtual objects at the given location; Bromenshenkel [0049] the virtual objects 132 may be presented to the current user in their assigned locations within the virtual world 130).
Abraham, Aguera y Arcas and Bromenshenkel are each directed towards the generation of virtual environments including an arrangement of objects. Therefore, one of ordinary skill in the art would have recognized that applying the known technique of Bromenshenkel to Abraham and Aguera y Arcas would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bromenshenkel to the teaching of Abraham and Aguera y Arcas would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate object placements within a virtual worlds based on user interactions 
While Abraham discloses the user selection of the fist user interaction object, it does not explicitly recite that the user selection includes placing the user interaction into a shopping cart. 
Crow discloses wherein the user selection comprises a user selection to place the first user interaction object in a virtual shopping cart (Crow [0058] The online system 140 generates 502 a virtual store including a plurality of objects for display to a user via the virtual world; Crow [0059] Based on information associated with the user by the online system 140, which the online system 140 retrieves, the online system 140 selects 504 one or more objects for inclusion in the virtual store when an opportunity to present objects to the user via the virtual store is identified; Crow [0059] the online system 140 selects 504 objects in which the user has previously expressed an interest through actions performed by the user (e.g. selects 504 an object the target user has previously purchased or previously added to a shopping cart for purchase, etc.).
Abraham and Crow each recite the repositioning of objects based on detected user activity.  Therefore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the selection type of Crow for the selection type of Abraham. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
One of ordinary skill in the art would have been motivated to do so because customizing the virtual store presented to a target user of the online system based on information associated with the user by the online system acts to increase user interaction with the virtual store (Crow [0004]).


Allowable Subject Matter
Claim 26, which stands rejected under 35 U.S.C. 112(a), and which depends from claim 1 (currently rejected under 35 U.S.C. 103), would be otherwise allowable if these rejections can be overcome.

The following is a statement of reasons for the indication of allowable subject matter:  

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious all the features of applicant’s invention as the features amount to more than a predictable use of elements in the prior art.
	
Abraham et al. (U.S. Publication No. 2013/0317950 A1) discloses that the determined object placement position proximate the first position in the virtual facility (Abraham, [0025]: layout 112 can include item 146 (e.g., Item B) location within the store 110 (e.g., Aisle B) and within the aisle shelf (e.g., second shelf); Abraham [0026] FIG. 1 Personalized data 132 can be analyzed by engine 120 to determine relevant customizations to layout 112, wherein, for example, Item B can be associated with a personalization 116 which can move item B from Aisle B to Aisle A; Abraham [0013] for example, the layout of the virtual store can be configured to place the creamer next to the coffee), but does not necessarily disclose that the determined object placement position is within a distance threshold of the user.
Aguera y Arcas et al. (U.S. Publication No. 2010/0241525 A1) further discloses wherein the determined object placement position is within a distance of the user (Aguera y Arcas [0045]), but does not explicitly describe a distance threshold.
Dawson (U.S. Pub. No. 2009/0113314 A1) discloses that a selected position may be within a distance threshold of the user (Dawson [0070]).
.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Smith et al. (U.S. Pub. No. 2002/0010625 A1) discloses a method and system for content personalization
Hyndman et al. (U.S. Pub. 2010/0164956 A1), disclosing the presentation of virtual objects relative to an avatar.
NueCity Virtual Shopping App.  Ingiegogo. <https://www.indiegogo.com/projects/nuecity-the-first-virtual-shopping-app#/>

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.